      Case 7:20-cv-00036 Document 1-1 Filed on 02/06/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

LETICIA REYES, LAURA VELA                           §
AND JENNIFER CABRERA                                §
      Plaintiffs,                                   §
                                                    §
VS.                                                 §        CIVIL ACTION NO. 20-cv-36
                                                    §        (JURY REQUESTED)
EDINBURG ECONOMIC DEVELOPMENT                       §
CORPORATION, RICHARD MOLINA,                        §
DAVID TORRES, JORGE SALINAS                         §
GILBERT ENRIQUEZ, and MIKE FARIAS                   §
     Defendants.                                    §


                                     INDEX OF EXHIBITS


TO THE HONORABLE UNITED STATES DISTRICT COURT:

        NOW COMES, Defendants Edinburg Economic Development Corporation, Richard Molina,

David Torres, Jorge Salinas, Gilbert Enriquez, and Mike Farias, and in accordance with the Local

Rules for the United States District Court for the Southern District of Texas governing removal of

civil actions, files this their Index of Exhibits, and would submit the following with the Court:

       1.      Certified Docket Sheet

       2.      Plaintiffs’ Original Petition

       3.      Citation to Edingurg Economic Development Corporation

       4.      Citation to Richard Molina

       5.      Citation to David Torres

       6.      Citation to Jorge Salinas

       7.      Citation to Gilbert Enriquez


                                               Page 1 of 2
     Case 7:20-cv-00036 Document 1-1 Filed on 02/06/20 in TXSD Page 2 of 2



       8.     Citation to Mike Farias

       9.     List of Parties and Counsel of Record

       Signed on February 6, 2020.

                                            Respectfully submitted,

                                            /s/ Heather Scott
                                            Heather Scott
                                            State Bar No. 24046809
                                            S.D.Tex. Adm. No. 575294
                                            hscott@guerraleeds.com
                                            Of Counsel

                                            R.D. “Bobby” Guerra
                                            Attorney-in-Charge
                                            State Bar No. 08578640
                                            USDC Adm. No. 5949
                                            Email: RDGuerra@guerraleeds.com

                                            GUERRA, SABO
                                            & HERNANDEZ, PLLC
                                            10213 N. 10th Street
                                            McAllen, Texas 78504
                                            Telephone: (956) 383-4300
                                            Facsimile: (956) 383-4304

                                            ATTORNEYS FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

       I hereby certify that the on February 6, 2020, the above and foregoing has been served on
counsel of record as follows:

       Via E-Service
       Mr. David L. Flores
       Flores & Torres, L.L.P
       118 East Cano
       Edinburg, Texas 78539

                                                    /s/ Heather Scott
                                                    Heather Scott

                                          Page 2 of 2
